Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:

Claim 1, line 4, after “member”, insert---extending---, line 6, after “linear sections”, insert---formed of a softer plastic, and---, line 8, after “connected to”, delete---the---, insert---a corresponding flexible---, line 10, after “shell” insert---facing---, line 12, after “linear”, delete---section---, insert---sections---,
Claim 4, page 6, line 1, after “surface”, delete---of---, insert---facing---.
Amendment made to clarify claim language and provide antecedent basis as follows:  Claim 1, line 4, “the support member extending through the shells” is more clear than “the support member through the shells”.  
In line 6, “the flexible linear sections formed of a softer plastic, and extending…” provides antecedent basis for “the same softer plastic as the flexible linear sections” that is recited further in line 12.  
In line 8, “a corresponding flexible linear section” provides clarity of each arm being in connection with a corresponding flexible linear section of the flexible linear sections recited in line 6.  
In line 10, “surface of the shell facing toward the central axis” is more clear than “surface of shell toward the central axis”.  
In line 12, “flexible linear sections” corresponds to the flexible linear sections” recited in line 6.   
Claim 4, page 6, line 1, “on a surface facing toward the central axis” is more clear than “on a surface of toward the central axis”.

Applicant is invited to discuss any of the amendments prior to paying the issue fee if it is believed that either of the amendments change the scope of the invention or do not provide the intended clarity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses a cable protector as recited in claim 1.  The U.S. 9,435,464 reference to Steeger is closest in structure to the present invention, however, Steeger does not disclose each arm section comprising a skeleton and a covering portion, wherein the skeleton is formed of a plastic harder than the softer plastic of both the covering and the flexible linear sections, the covering portion covering at least part of the surface of the skeleton, and the covering portion being molded unitary with the linear section, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


July 2, 2021
P. F. Brinson